DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Okun et al. (US 2016/0371297 A1), hereinafter “Okun”. 

As per claim 1, Okun teaches a system comprising: 
“at least one processor; memory storing a plurality of output files, each output file storing aggregate feature records generated from an aggregate definition in which the output file is identified” at [0035]-[0037], [0064]-[0068].

“each aggregate feature record having at least: a key, and an aggregate metric for each aggregate operation in the aggregate definition applied to a cross between features in the aggregate definition and each half-life in the aggregate definition” at [0048]-[0061];
(Okun teaches the metric values includes a key (such as Num_directory, Moving_capacity_usage, Num_files, Num_input_operations, moving_input_operations), and an aggregate metric for each aggregate operation (i.e., total blocks used for file data, moving sum of capacity_usage, total directory count, total number of write operations) applied to across between feature in the aggregate definition and each half-life (i.e., exponential decayed, 60 minutes lifetime) Okun teaches each of the metric requests returns a value indicating an aggregate 
“memory storing an aggregation engine configured to update the aggregate feature records from an input source using the aggregate definitions” at [0068]-[0069]
(Okun teaches the aggregate metrics stored in the inode data for each directory also include aggregate values for file attributes of each file contained by that directory. Accordingly, each time that a file contained by a directory or descendant directory of that directory changes, the aggregate metrics in the inode data of the directory are also timely updated to reflect those changes)
“memory storing a query service configured to: receive a request having parameters” at [0060]-[0061];
(Okun teaches the facility receives metric values request from a client through the web API. The request includes a plurality of parameters for the value of the metrics in the response)
“identify, using the aggregate definitions, responsive aggregate feature records that satisfy the parameters” at [0060];
(Okun teaches all metric values for the entire subtree defined by the directory are returned in response to the request. For example, in one parameter the client is able to indicate a maximum number of “directory entries” to return for a filesystem object. The returned values includes aggregate values for the directory as well as any descendant directories)
“decay each aggregate metric in the responsive aggregate feature records according to the half-life for the aggregate metric” at [0103]-[0104];
(Okun teaches the facility employs a decay function producing a half-life to calculate time-weighted size of filesystem objects)
“provide the responsive feature records to a requesting process” at [0060]-[0061].
(Okun teaches sending a response message to the client)

As per claim 2, Okun teaches the system of claim 1, wherein “the feature is a binary field or a continuous field found in an input source” at [0048]-[0068].

As per claim 3, Okun teaches the system of claim 1, wherein “at least some aggregate definitions further specify a label, and the aggregation engine applies the aggregate operation to a full cross of the feature and the label and the half-life” at [0048]-[0061].

As per claim 4, Okun teaches the system of claim 3, wherein “the label is a binary field found in the input source” at [0051].

As per claim 5, Okun teaches the system of claim 1, wherein “a first aggregate definition further specifies a transformation routine and the aggregation engine is further configured to perform the transformation routine on records from the input source before updating aggregate feature records generated from the first aggregate definition” at [0050]-[0069].
As per claim 6, Okun teaches the system of claim 1, wherein “the aggregation engine and query service continue to operate when a second feature is added to an aggregate definition” at [0064]-[0069].

As per claim 7, Okun teaches the system of claim 1, wherein “each aggregate feature record includes a version” at [0050], [0062].

As per claim 8, Okun teaches the system of claim 1, wherein “each aggregate feature record includes a total count regardless of feature” at [0048], [0064]-[0069].

As per claim 9, Okun teaches the system of claim 1, wherein the aggregation engine generates aggregate feature records in a batch mode and each aggregate feature record is associated with a batch number and the query service is configured to apply the half-life to a first aggregate feature record based on an end time for the batch number and a last update date associated with the first aggregate feature record” at [0068]-[0073].

As per claim 10, Okun teaches the system of claim 1, wherein “the aggregation engine is configured to read aggregate definitions before updating aggregate feature records, so that an added field or label in an aggregate definition results in additional aggregate metrics” at [0064]-[0069], [0076]-[0095].


As per claim 11, Okun teaches a method comprising:
“receiving a first query from a first process requesting at least a first aggregate definition” at [0060]-[0061];
“obtaining, from an output store identified in the first aggregate definition, a plurality of aggregate feature records, each aggregate feature record including at least a key value, and an aggregate metric for each combination of a cross between labels and features specified in the first aggregate definition” at [0035]-[0037], [0064]-[0068];
“applying a half-life decay to each aggregate metric in the plurality of aggregate feature records, the half-life decay for a particular aggregate feature record of the plurality of aggregate feature records being based on a timestamp associated with the particular aggregate feature record, a half-life specified in the first aggregate definition, and a timestamp for the first query” at [0103]-[0104];
“providing the plurality of aggregate feature records to the first process, the first process using at least some of the plurality of aggregate feature records to obtain a prediction from a machine learning model” at [0060]-[0061].

As per claim 12, Okun teaches the method of claim 11, wherein the prediction is a first prediction and the method further comprises: receiving a second query from a second process requesting at least a second aggregate definition, the second aggregate definition including the labels and features of the first aggregate definition and an additional feature; obtaining, from an output store identified in the second aggregate definition, a second plurality of aggregate feature records, each aggregate feature record in the second plurality of aggregate feature records including at least: a 

As per claim 13, Okun teaches the method of claim 11, wherein “a feature is a binary field or a continuous field found in an input source” at [0049]-[0058].

As per claim 14, Okun teaches the method of claim 13, wherein “at least one of the labels is a binary field found in the input source” at [0049]-[0058].

As per claim 15, Okun teaches the method of claim 11, wherein “the first query specifies an identifier for the first aggregate definition” at [0060]-[0061].

As per claim 16, Okun teaches the method of claim 11, wherein “the first query specifies a location of the output store identified in the first aggregate definition” at [0060]-[0061].

As per claim 17, Okun teaches the method of claim 11, wherein “the first query identifies the first aggregate definition and specifies a key value for a key field specified in the first aggregate definition” at [0060]-[0061].

As per claim 18, Okun teaches the method of claim 11, wherein “each aggregate feature record in the plurality of aggregate feature records further includes an aggregate metric for each feature specified in the first aggregate definition regardless of label” at [0048], [0064]-[0069].

As per claim 19, Okun teaches the method of claim 11, wherein “each aggregate feature record in the plurality of aggregate feature records further includes an aggregate metric for each label specified in the first aggregate definition regardless of feature” at  [0048], [0064]-[0069].

As per claim 20, Okun teaches the method of claim 11, wherein “each aggregate feature record in the plurality of aggregate feature records further includes an aggregate metric regardless of label or feature” at [0048], [0064]-[0069].


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-21 of US Patent No. 10,649,794 B2. Claims 1-21 of US Patent No. 10,649,794 B2 contain every element of claims 1-20 of the instant application and as such anticipate claims 1-20 of the instant application.

“A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim.  In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus). “  ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED:  May 30, 2001). 



Conclusion
Examiner's Note: Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
In the case of amending the Claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. 

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHANH B PHAM whose telephone number is (571)272-4116.  The examiner can normally be reached on Monday - Friday, 8am to 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on (571)270-3750.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KHANH B PHAM/Primary Examiner, Art Unit 2166                                                                                                                                                                                                        
September 15, 2021